 

' AO 245D (CASD Rev. l/19) Judgment in a Criminal Case for Revocations F l L E D

 

UNITED STATES DISTRICT CoURT APR 053 2019

SOUTHERN DISTRICT OF CALIFORNIA cLERK, u.s. o¢,*-,TRlcT couRT
souTHERN DlsTRlc:f oF cALiFoRNlA

UNITED STATES GF Al\/[ERICA JUDGMENT IN A R!MINAL CASE DEPUTY
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November l, 1987)

 

 

 

V.

GUlLLERMO FLORES_FERERZ (1) CaSe Numb€l'! 3Zlb-CR-@, en -GPC

Timothy Robert Garrison
Defendant’s Attomcy

 

REGlsTRATIoN No. 71961-308

m _

THE DEFENDANT:

K{ admitted guilt to violation of allegation(s) No. 1

l:l was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
lT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

March 29. 2019

Date of ImDosition of Sentence §

HON. Gonzalo P. Curiel \,~\_
UNITED STATES DISTRICT JUDGE

'AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT; GUILLERMO FLoREs-PERERZ (1) Judgmem - Page z 0f2
CASE NUMBER; 3;1b-cR-0,l°\ l_GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Two (2) months to run consecutive to sentence in case 18cr3 029-GPC

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:l|:|

E The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

[l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before

l:l as notified by the United States Marshal.
[l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3;¢l»CR-0\°ll GPC

